Lundberg Stratton, J.,
concurring. This case illustrates the significance and importance of our decision in Cicco v. Stockmaster (2000), 89 Ohio St.3d 95, 728 N.E.2d 1066.
Each time a party legally challenges the constitutionality of a state statute, the party is, in essence, requesting the court to enter a declaratory judgment that the statute is unconstitutional. Even if the challenge is not initially raised in a “complaint for declaratory judgment” pursuant to R.C. 2721.12, the court must enter a formal judgment deciding the issue of constitutionality regardless of when the issue is raised. Such a decision is, in fact, a declaratory judgment.
Pursuant to Cicco’s interpretation of R.C. 2721.12, when a party challenges the constitutionality of a state statute, the issue must be framed in a complaint or other initial pleading, such as a counterclaim or cross-claim, and the party asserting the claim must serve the Attorney General in accordance with the methods set forth in Civ.R. 4.1. This assures notice to the Attorney General and allows the Attorney General the opportunity to appear and defend the interests of the state. Without these protections, there is no method to apprise the Attorney General that the constitutionality of a state statute is being attacked.
This case was filed in small claims court by plaintiff George Shima Buick, Inc., alleging damages of $400.09. The defendant challenged the constitutionality of R.C. 1925.17 in a motion to dismiss. The defendant alleged, in essence, that R.C. 1925.17, which permits a corporation to file and present a claim in small claims court through a bona fide officer or salaried employee, violates the separation of powers doctrine by allowing the General Assembly to make rules that permit the unauthorized practice of law by a layperson. The Attorney General was never served or otherwise notified of the action and did not enter an appearance. The defendant who raised the constitutional issue did not appear even at trial. At the Supreme Court level, the plaintiff-appellee did not file a brief. Nevertheless, based upon this meager record, we were asked to decide the constitutionality of R.C. 1925.17, notwithstanding the fact that R.C. 1925.17 impacts the many corporations that utilize small claims courts.
However, in accordance with R.C. 2721.12 and Cicco, we determined that jurisdiction did not vest in the court of appeals because the Attorney General was not served. Our dismissal of the case is not because this is not an important issue, but because the state did not have the opportunity, afforded by statute, to appear and be heard. This court’s interpretation of R.C. 2721.12 in Cicco ensures *1213such a result. Therefore, I concur with dismissal of this case for lack of jurisdiction.